Judge Simpson
delivered the opinion of the Court—
Ingels filed his petition against the appellants to recover the price of a considerable number of railroad ties, which he alleged that he'had sold- and delivered to them.
Various questions arose upon the trial with respect to the admissibility of testimony which was offered by both of the parties. The statements of Wingate and of Shoemaker were proved by the plaintiff, and admitted as evidence by the court, notwithstanding they were objected to by the defendants.
It was proved that the two individuals named were, at the time the statements were made by them, in the employment of the Railroad Company, one as chief engineer and the other as an assistant. There was also proof tending to show they were authorized to actfor the company in the purchase of materials for *641the' construction of the road. The doctrine is well settled, that where the acts of the agent will bind the principal, there his representations and statements, respecting the subject matter, will also bind him, if made at the same time, and constituting part of the res gesta. Wherever what the agent did is admissible in evidenee, then whatever he said on the subject, while doing it, is also evidence against the principal. The court, therefore, did not err in admitting this testimony.
2. A surety of a party in matters unconnected with the subject matter in contest, is not an incompetent-witness for such party.
3. By section 675 of the Civil Code, officers er inhabitants of counties, cities, or towns, officers, members, or trustees of corporations or religious societies, although parties to the actions, are made competent to testify as witnesses in behalf of such county, town, city, corporation, or religious society, ratioi^ar^embraced.
*641The defendants offered to introduce A. Robbins as a witness, to prove facts material to the defense relied upon; but he was rejected by the court on the ground that he was a stockholder in the -corporation, and was also personally liable as surety for some debts which had been contracted by the company.
The fact that a witness is bound as surety for the party calling him to depose, in liabilities unconnected with the matter in controversy, does not render him incompetent. He has no direct interest in the result of the suit. The ability of his principal to discharge the liabilities for which he is responsible may not depend upon that result, or be in any manner affected by it.
And whether it will or not, is an uncertain matter, which only goes to the credibility of the witness.
The tendency of the late changes in the law, is to regard all objections to witnesses, where their interest is at all uncertain, as affecting their credit alone.
By the 675th section of the Civil Code, an officer or inhabitant of a county, city, or town, or an officer, member, or trustee of a corporation or religious society, although a party to the action, is made-competent to testify in behalf of such county, city, town, corporation, or religious society.
The language used in this section is general and Comprehensive. It embraces all corporations, private as well as public. It contains nothing that indicates ah intention to discriminate between them. It applies to an - incorporated Railroad. Company, as *642well as to all other corporations, and makes the members thereof competent to testify in behalf of such corporation.
The interest of the witness, as a stockholder, in n „ , . . ... the result OÍ the suit, is very uncertain. A judgment ag.'ain st the company cannot increase his responsibility, and the only way in which it can affect his interest at all will be in the division of the net profits, if there should be any to divide. But as so much of the profits of the road as may be necessary for the purpose must be first appropriated to its support, there may not be any part thereof left 1o divide among the shareholders; in which event, a judgment against the company could not in any manner affect him injuriously.
But independent of this consideration, he is made a competent witness by the section of the Civil Code, already cited; and the court, therefore, erred in rejecting his testimony.
Wherefore, the judgment is reversed, and cause remanded for a new trial in conformity with this opinion.